UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
GUI RONG SANG,

                                   Plaintiff,


                  -against-                                                                   19-cv-10557 (LAK)

CITY OF NEW YORK, et al.,

                                   Defendants
------------------------------------------x

                                                     ORDER

LEWIS    A. KAPLAN, District Judge.

                1.      Among the defendants named in this action is the New York City Department of
Parks and Recreation. It is not a suable entity. Accordingly, the action is dismissed as against it.

                  2.      Jurisdiction is invoked pursuant to 28 U.S.C. § 1332. The complaint fails adequately
to allege the existence of subject matter jurisdiction because, perhaps among other things, it fails adequately
to allege:

                          The citizenship of one or more natural persons. See, e.g., Sun Printing & Publishing
                          Ass'n v. Edwards, 194 U.S. 377 (1904); Leveraged Leasing Administration Corp.v.
                          PacifiCorp Capital, Inc., 87 F.3d 44 (2d Cir. 1996).

                          The citizenship of one or more corporations. See 28 U.S.C. § 1332(c)(l).

                  •       The citizenship of one or more partnerships. See Carden v. Arkoma Assocs., 494 U.S.
                          195 (1990).

                  •       The citizenship of one or more limited liability companies. See Handlesman v.
                          Bedford Village Green Assocs. L.P., 213 F.3d 48, 52 (2d Cir. 2000).

                  •       The nature and citizenship of one or more business entities.

                  •       The timely removal of the action from state court.

                  Absent the filing, on or before December 2, 2019, of an amended complaint adequately
alleging the existence of subject matter jurisdiction, the action will be dismissed as to the remaining defendants.

                  SO ORDERED.

Dated:            November 18, 2019




                                                                        Lewis    .
                                                                 United StMes
